UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7115



CHARLES MASON JONES,

                                              Plaintiff - Appellant,

          versus

RONALD ANGELONE, Director, Department of
Corrections; DAVID GRAHAM, Assistant Warden;
SAMUEL L. BATTS, Assistant Warden; CAPTAIN
BRUCE; BRUNSWICK CORRECTIONAL CENTER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-95-195-CV-3)


Submitted:   January 11, 1996             Decided:   January 23, 1996

Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Mason Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order declining to

consider a number of motions filed by Appellant. We dismiss the ap-

peal for lack of jurisdiction because the order is not appealable.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (1988), and certain interlocutory and collateral
orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v.
Beneficial Industrial Loan Corp. , 337 U.S. 541 (1949). The order

here appealed is neither a final order nor an appealable inter-

locutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2